McCuulen, J.
This defendant operates streetcars on the public highways under a public franchise. In these circumstances it seems to me that it is under a duty to disclose to a passenger, injured while riding in one of its cars as a result of a collision between such car and another vehicle, the identity of the owner of such other vehicle. I have had occasion to express this view before (Amato v. Third Ave. Transit Corp,, N. Y. L. J., May 25, 1945, p. 2002, col. 7). The defendant is therefore directed to attend for examination upon the matters set forth in the notice of motion by an appropriate employee at Special Term, Part II, on October 10,1945, at 2:00 p.m. and to produce for use pursuant to section 296 of the Civil Practice Act such of the books, records and papers referred to in the notice of motion as relate to the subject matter of the examination.